Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rogers David on 06/09/2022.

The application has been amended as follows: 

Claim 1:  A dynamic stabilizer for a solar tracker system, the dynamic stabilizer comprising:
a damper having a damper shaft, an actuator including a linear actuator, a locking damper pin wherein the locking damper pin is and passed through the damper shaft, and a valve configured to regulate a flow of oil through the damper, wherein the linear actuator and the locking damper pin have a first, depressed position in which the valve is open and the damper is unlocked, and the linear actuator and the locking damper pin have a second, released position in which the valve closes and the damper is locked.
Claim 10:  A solar tracker system comprising:


a damper comprising a valve and damper shaft, an actuator including a linear actuator, and a locking damper pin connected to the linear actuator and passing through the damper shaft, wherein the linear actuator and the locking damper pin have a first, depressed position in which the valve is open and the damper is unlocked, and the linear actuator and  the locking damper pin have a second, released position in which the valve closes and the damper is locked,  wherein the valve regulates a flow of oil through damper;
the plurality of the foundation supports and to the dynamic stabilizer;



wherein the tracker controller is configured to output a signal to the dynamic stabilizer to lock or unlock the dynamic stabilizer, based on the signal from the at least one environmental sensor.
Claim 19: The dynamic stabilizer of claim 18, wherein the rod end is configured to depress the damper locking pin.
Claim 21: The dynamic stabilizer of claim 1, wherein rod end is attached to the damper and to an enclosure.
Claim 22:  The dynamic stabilizer of claim 20, wherein the damper locking pin depresses the limit switch when the damper locking pin is in a first, depressed position, and the limit switch is configured to communicate with an electronic control system to inform the electronic control that the solar tracker system is unlocked.
Claim 25: The solar tracker system of claim 24, wherein the rod end is configured to depress the damper locking pin.
Claim 27:  The dynamic stabilizer of claim 10, wherein rod end is attached to the damper and to an enclosure.
Claim 28: The solar tracker system of claim 26, wherein the damper locking pin depresses
the limit switch when the damper locking pin is in a first, depressed position, and the limit switch is configured to communicate with an electronic control system to inform the electronic control that the solar tracker system is unlocked. 
Claim 30: The dynamic stabilizer of claim 1, wherein the first, depressed position of the linear actuator and the  damper locking pin is below the second, released position of the linear actuator and the  damper locking pin.
Claim 31: The solar tracker system of claim 10, wherein the first, depressed position of the linear actuator and the  damper locking pin is below the second, released position of the linear actuator and the  damper locking pin.

 Please cancel claim 8, 12-15
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the Remark, filed on 02/14/2022, the applicant's argument has been fully considered and it is PERSUSIVE; and
In light of the claim amendment filed on 06/09/2022, the prior art of record does not anticipate or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 1 and 10.
For all the reasons above, claims 1, 4-6, 9-11, 16-22. 24-28, 30-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726